Citation Nr: 1425395	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee with patellofemoral pain syndrome.  

3.  Entitlement to an increased initial rating for hepatitis B, rated as noncompensably disabling prior to April 19, 2011, and at 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for hepatitis B and assigned a noncompensable rating; it also denied an increased rating for the right knee disability.  An April 2012 rating decision increased the Veteran's rating for hepatitis B to 10 percent.  

Entitlement to service connection for hepatitis C was not explicitly denied in the May 2007 rating decision on appeal.  For reasons provided in the previous Board decision, however, this issue is properly before the Board.  

The Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is in the Veteran's file. 

In a March 2011 decision and remand, the Board denied the Veteran's claim to reopen his previously denied claim for service connection for right wrist arthritis; the Board remanded the three remaining issues.  As this case is again being remanded, a discussion of compliance with the Board's remand directives is premature.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As to the Veteran's claim for service connection for hepatitis C, the Veteran underwent a VA examination in April 2011.  The examiner opined that it is less likely than not that the Veteran's hepatitis C is related to his active service, but the rationale offered does not support this opinion.  A new opinion is required.  The issue of entitlement to an increased initial rating for hepatitis B is inextricably intertwined with this issue, and it must be remanded as well.  

For two reasons, the Veteran's right knee claim requires remand.  First, in its March 2011 remand, the Board specifically requested information as to the stability of the Veteran's right knee.  No such information was provided, so a new examination is required.  Second, private treatment records that were obtained are unreadable.  An attempt to obtain better copies of these records must be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain copies of his private treatment records from S.A.I., D.O.  The Veteran must be informed that in the alternative, he may obtain and submit the records himself.

2.  Obtain an opinion as to the etiology of the Veteran's hepatitis C from an appropriate medical professional, but not by the examiner who performed the April 2011 VA examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that an opinion cannot be offered without examining the Veteran, then schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hepatitis C is related to or had its onset in service.  In formulating an opinion, the examiner must discuss an October 2006 letter from K.P.H., MD, which stated that the Veteran may have suffered from hepatitis C during his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA joints examination by an appropriate medical professional, but not by the examiner who performed the March 2011 examination, to determine the current nature and severity of his right knee disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide information regarding the current severity of the Veteran's right knee disability, including range of motion testing and whether the Veteran's disability results in instability of the right knee.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



